UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 05-4693



UNDER SEAL,

                                                Plaintiff - Appellee,

          versus


UNDER SEAL,

                                               Defendant - Appellant.


-----------------------

UNDER SEAL,

                                                               Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-01-186-RLW)


Submitted:    January 9, 2006                 Decided:   March 9, 2006


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, John S. Davis,
Sara E. Flannery, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Appellant    appeals   from    the   district   court’s   order

revoking his supervised release and imposing a twenty-four-month

term of imprisonment. Because we find no merit to Appellant’s

argument on appeal, we affirm.

            Appellant asserts that he was improperly sentenced in

light of the Supreme Court’s opinion in United States v. Booker,

543 U.S. 220, 125 S. Ct. 738 (2005).        In Booker the Supreme Court

applied the holding of Blakely v. Washington, 542 U.S. 296 (2004),

to the Federal Sentencing Guidelines and concluded that the Sixth

Amendment is violated when a district court imposes a sentence

under the Guidelines that is greater than a sentence based solely

upon facts found by the jury or admitted by the defendant.         Booker,

125 S. Ct. at 752-56.         Rather than totally invalidating the

Guidelines, however, the Court held that the Guidelines are no

longer binding on the district courts and are advisory only.             To

effectuate this remedy, the Court severed two provisions of the

Sentencing Reform Act: 18 U.S.C.A. § 3553(b)(1) (West Supp. 2005),

requiring   sentencing    courts   to   impose   a   sentence   within   the

Guideline range, and 18 U.S.C.A. § 3742(e) (West 2000 & Supp.

2005), setting forth standards of review on appeal.             Sentencing

courts are now required to consider the applicable Guideline range,

but may “tailor the sentence in light of other statutory concerns

. . . .”    Booker, 125 S. Ct. at 757.


                                   - 3 -
           We conclude that Booker provides Appellant no grounds for

relief.    First, the Supreme Court did not totally invalidate the

Sentencing Reform Act, but in fact left the great majority of the

Act’s provisions intact and legally effective.    See Booker, 125 S.

Ct.   at    764   (“The   remainder    of   the   Act   ‘function[s]

independently.’”). More specifically, the provision of the Act that

governs supervised release, 18 U.S.C.A. § 3583 (West 2000 & Supp.

2005), was not affected by Booker.     Booker, 125 S. Ct. at 764-68.

Finally, the change effected by Booker--making the Sentencing

Guidelines merely advisory--was not a change in the manner in which

the Guidelines were applied to pre-Booker revocations of supervised

release.   See United States v. Davis, 53 F.3d 638, 642 (4th Cir.

1995) (“Chapter 7’s policy statements are now and have always been

non-binding, advisory guides to district courts in supervised

release revocation proceedings.”).

           We accordingly find no reversible error and affirm the

order of the district court revoking Appellant’s supervised release

and imposing a term of twenty-four months of imprisonment.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                               - 4 -